Case: 17-30565       Document: 00514437786         Page: 1     Date Filed: 04/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 17-30565                            April 19, 2018
                                    Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ALEXANDER MICHAEL SEGOVIA, also known as Alex,

                                                  Defendant - Appellant


                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 1:17-CR-21-1


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Alexander Michael Segovia challenges his within-Guidelines sentence
of 168 months’ imprisonment, imposed subsequent to his pleading guilty to
conspiracy      to    distribute,    or    possess      with    intent     to       distribute,
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) & 846. In challenging
his sentence as substantively unreasonable, he emphasizes, inter alia, his:
lack of prior criminal history; stable family ties and support network;


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-30565    Document: 00514437786     Page: 2    Date Filed: 04/19/2018


                                 No. 17-30565

hardworking nature; assistance to the Government’s investigation; and
military service. As further support, he contends his sentence is greater than
necessary and his rehabilitative treatment needs as a combat veteran are not
best served by a lengthy period of incarceration.
      Although post-Booker, the Guidelines are advisory only, the district
court must avoid significant procedural error, such as improperly calculating
the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 48–51
(2007). If no such procedural error exists, a properly preserved objection, as
discussed infra, to an ultimate sentence is reviewed for substantive
reasonableness under an abuse-of-discretion standard. Id. at 51; United States
v. Delgado-Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for
issues preserved in district court, its application of the Guidelines is reviewed
de novo; its factual findings, only for clear error.      E.g., United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Even though the Government does not seek plain-error review, “[i]t is
well-established that our court, not the parties, determines the appropriate
standard of review”. United States v. Suchowolski, 838 F.3d 530, 532 (5th Cir.
2016). In his sentencing memorandum to the district court, Segovia requested
a below-Guidelines sentence for the reasons he asserts on appeal; but, he did
not specifically object on those bases at sentencing. Instead, he stated only
that he “object[ed] to the sentence as substantively unreasonable for the
reasons set forth in the sentencing memo[randum]”.
      For issues not preserved in district court, review is only for plain error.
E.g., United States v. Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that
standard, defendant must show a forfeited plain error (a clear or obvious error,
rather than one subject to reasonable dispute) that affected his substantial
rights. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes



                                       2
    Case: 17-30565      Document: 00514437786       Page: 3   Date Filed: 04/19/2018


                                   No. 17-30565

that showing, we have the discretion to correct such reversible plain error, but
generally should do so only if it “seriously affect[s] the fairness, integrity or
public reputation of judicial proceedings”. Id.
      To the extent Segovia did not preserve every assertion underlying his
reasonableness challenge, we need not decide the applicability of plain-error
review because his contentions even fail under the above-described abuse-of-
discretion standard. Gall, 552 U.S. at 51. In that regard, he has not rebutted
the well-established presumption of substantive reasonableness applicable to
within-Guidelines sentences. United States v. Diaz Sanchez, 714 F.3d 289, 295
(5th Cir. 2013). Along that line, he has not pointed to any part of the record
establishing the court, in its detailed analysis at sentencing, gave improper
weight to any sentencing factor. United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).    Instead, his reasonableness challenge essentially asks us to
reweigh those 18 U.S.C. § 3553(a) sentencing factors, which is not within the
scope of our review. Gall, 552 U.S. at 51 (“The fact that the appellate court
might reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.”).
      AFFIRMED.




                                          3